SEABURY, J.
This is an action upon a note made by the defendant. The defendant pleads its discharge in bankruptcy as a defense. The issue litigated upon the trial was whether the plaintiff had knowledge of the proceedings in bankruptcy. The record contains direct evidence charging the plaintiff with actual knowledge of these proceedings. Upon conflicting evidence, the court below rendered judgment in favor of the defendant.
No good reason exists for disturbing the judgment. The record now before us is quite different from the record in the case of Shapiro against this defendant.† That case was decided at the April, 1911, term, when this court affirmed a judgment rendered by Judge Fallon, which was based upon the fact that the plaintiff in that action did not have knowledge of the proceedings in bankruptcy. The judgment in that case, therefore, furnishes no reason for reversing the judgment now before the court.
Judgment affirmed, with costs. All concur.

 No written opinion.